Tauro, C.J.
In June of 1968 the defendants, Garrett Gallo and James H. McGafiigan, were indicted under G. L. c. 266, § 28, for receiving a stolen motor vehicle, knowing the vehicle to have been stolen. Both defendants were also indicted under G. L. c. 266, § 139, for altering the identifying number of a motor vehicle with intent to conceal the identity of that motor vehicle.
On November 1, 1968, upon the defendants’ motions their cases were continued for one year without a finding-under the supervision of the probation department. Each motion was supported by an affidavit. The judge certified “that the cause relied on exists and that the interests of public justice require the allowance [[of the motions].” The Commonwealth claimed an appeal. In October of *3391969, the indictments ' against each defendant were dismissed by another judge and the Commonwealth appealed.
These cases are governed by our decision in Commonwealth v. Brandano, ante, 332.2
The judgments are vacated and the cases are remanded for further proceedings consistent with the opinion in Commonwealth v. Brandano, ante, 332.

So ordered.


 It should be noted that the two indictments under G. L. c. 266, § 139 (altering identifying numbers of a motor vehicle), -are not covered by G. L. (Ter. Ed.) c. 266, § 29. These indictments are, nevertheless, controlled by the Brandano case.